Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lashmore et al. (PG Pub. 2013/0189565) in view of Hata et al. (PG Pub. 2009/0214816).
Regarding claims 1 and 3, Lashmore et al. teach a method for forming a nanostructured article comprising contacting a first material (or layer) with a second material (or layer) wherein the first material comprises a plurality of intermingled nanotubes and has sufficient structural integrity to be handled and the second material comprises a plurality of nanotubes in the form of a layer situated on a surface of the first material. The second material has a nanotube density lower than the nanotube density of the first material [0099]. Lashmore teaches that the sheet can 
Lashmore et al. is silent regarding the claimed density of the first material and second material. However, Hata et al. teach a nanotube structure wherein the first material has a nanotube density ranging from 0.75g/cc to about 1.5g/cc [Abstract, high density of 0.2-1.5 g/cc]; the low density layer of nanotubes (or second material) has a nanotube density of 0.1g/cc-0.5g/cc [Abstract, low density portion of 0.001-0.2g/cc] because it is readily controllable in a desired shape with density and hardness controlled in sites. It would have been obvious to one of ordinary skill in the art to employ the first material density and second material density of Hata et al. in Lashmore et al. because it is readily controllable in a desired shape with density and hardness controlled in sites.
Regarding claim 2, Lashmore et al. teach wherein the plurality of intermingled nanotubes of the first material are synthesized, via chemical vapor deposition, on floating catalyst particles within a reactor [0099]. 
Regarding claim 4, Lashmore et al. teach the nonwoven material has an electrical conductivity of about 106 s/m [0094]. 
Regarding claim 6, The step of contacting the first material with the second material includes exposing the first material to a plurality of nanotubes exiting a reactor such that the plurality of nanotubes are deposited on the first material so as to form the second material before interacting with another surface or chemical environment [0070 and 0099].
Regarding claim 8, Lashmore et al. teach the low density layer of nanotubes has an electrical conductivity exceeding 0.5 x 106 S/m [0142]. It is noted that Applicant has claimed about 2 S/m to about 5E5 S/m. As set forth in MPEP 2144.05, in the case where the claimed prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 9, the plurality of nanotubes deposited on the first material to form the second material are bonded with the surface of the first material in a hydrogen rich environment as hydrogen gas is taught in US Patent 7,993,620 which is incorporated in Lashmore et al. 
Regarding claim 10, the first material and the second material are in the form of a sheet or yarn. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lashmore et al. (PG Pub. 2013/0189565) in view of Hata et al. (PG Pub. 2009/0214816) in view of Kumar et al. (PG Pub. 2010/0272978).
Regarding claim 5, The previous combination is silent regarding the claimed first material tensile strength. However, Kumar et al. teach nanotube material that has a tensile strength of greater than about 1 N/tex in order to improve mechanical strength[0103]. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the tensile strength as taught by Kumar et al. in the previous combination in order to improve mechanical strength and arrive at the claimed invention. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lashmore et al. (PG Pub. 2013/0189565) in view of Hata et al. (PG Pub. 2009/0214816) in view of Sakurai et al. (PG Pub. 2007/0122687).
Regarding claim 7, The previous combination are silent regarding the claimed second material pores and pore sizes. However, Sakurai et al. teach a nanotube non-woven sheet wherein a layer has pores between 0.1-10 microns in order to affect liquid permeability and  
Prior Art Cited, but Not used in Rejection
PG Pub. 2002/0127162 teaches a method for purifying a mixture of single wall carbon nanotubes and amorphous carbon contaminate. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Shawn Mckinnon/Examiner, Art Unit 1789